                                                                              4/25/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED ST ATES OF AMERICA,                    CR 18-20-H-CCL
            Plaintiff,

     vs.
                                              PRELIMINARY ORDER OF
                                              FORFEITURE
WILLIAM SEARS STEBBINS,

            Defendant.


      Before the Court is the United States' unopposed Motion for a Preliminary

Order of Forfeiture. Defendant William Sears Stebbins appeared before the Court

on April 2, 2019, and entered a plea of guilty to the Indictment. He also admitted

the forfeiture allegation. Stebbins' plea provides a factual basis and cause to issue

an Order of Forfeiture, pursuant to 18 U.S.C. § 2253.

      IT IS ORDERED:

             THAT Stebbins' interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 2253:

             •     Samsung Galaxy Tab 4 tablet, GSM_SM-T230NU, SIN:
                   R52H20GMYLP.




                                          1
      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 2253, and to make its return

to this Court that such action has been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.
                          -ri
      DA TED this 2.,£_ clay of April, 2019.




                                        Senior United States    istrict Judge




                                          2
